Citation Nr: 0008229	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
lumbar spine.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a 
right ankle fracture.

4.  Entitlement to service connection for a right thigh 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for hearing loss of the 
right ear.

8.  Entitlement to an initial evaluation in excess of 10 
percent prior to May 11, 1998, and in excess of 20 percent 
from May 11, 1998, for a laceration of the left knee with 
slight patellar involvement. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The Board notes that the veteran, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in September 1999, 
raised a claim of entitlement to service connection for a 
left ankle disorder.  This matter is referred to the RO for 
appropriate action. 

The Board also notes that, in May 1998, the veteran's 
representative submitted a letter disagreeing, in part, with 
a February 1998 RO decision continuing a noncompensable 
evaluation for hearing loss of the veteran's left ear.  The 
Board addresses this matter in the Remand section of this 
decision. 


FINDINGS OF FACT

1.  There is no medical evidence of record establishing that 
the veteran currently has a right ankle disorder or PTSD. 

2.  There is no medical evidence of record linking the 
veteran's low back disorder, scoliosis, right thigh disorder, 
or right hip disorder to his period of active service.

3.  There are service personnel records in the claims file 
corroborating the veteran's allegation of in-service noise 
exposure and a medical opinion linking the veteran's right 
ear hearing loss to the noise exposure.

4.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's left 
knee claim.

5.  Prior to May 11, 1998, the veteran reported pain on 
palpation and motion of his left knee, and was shown to have 
two well healed scars, mild edema and crepitus, and mild 
degenerative joint disease (not confirmed by x-rays).  

6.  From May 11, 1998, the veteran reported pain, difficulty 
straightening, and a locking up of his left knee, and was 
shown to have crepitus, some limitation of motion of the 
knee, and degenerative and traumatic joint disease (not 
confirmed by x-rays).

7.  The issues before the Board do not involve questions of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
scoliosis of the lumbar spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
residuals of a right ankle fracture is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
right thigh disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  Hearing loss of the right ear was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).

8.  The veteran does not meet the criteria for an initial 
evaluation in excess of 10 percent prior to May 11, 1998, and 
in excess of 20 percent from May 11, 1998, for a laceration 
of the left knee with slight patellar involvement.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5257, 7804 
(1999). 

9.  Securing an advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issues before the Board include whether the veteran is 
entitled to service connection for a low back disorder, a 
right ankle disorder, a right thigh disorder, a right hip 
disorder, scoliosis, PTSD and hearing loss of the right ear.  
Before the Board can decide the merits of the veteran's 
claims, it must first determine whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
To be well grounded, a claim need not be conclusive, but it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of well-grounded claims there is no duty to assist 
the claimant in developing the facts pertinent to his claims 
and his claims fail.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested 
sensorineural hearing loss or arthritis to a degree of ten 
percent within one year of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a) (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A.  Right Ankle

The veteran served on active duty from June 1969 to June 
1973.  He claims that he fractured the bone directly above 
his right ankle during this time period, was in a cast for 
six to eight weeks, and currently has pain in multiple 
joints.  His service medical records, including enlistment 
and separation examinations dated May 1969 and May 1973, 
respectively, do not reflect that the veteran complained of 
or received treatment for a right ankle disorder during his 
period of active duty.  That notwithstanding, for the purpose 
of determining whether the veteran's claim is well grounded, 
the Board will accept the veteran's assertion that he injured 
his right ankle in service.  See King v. Brown, 5 Vet. App. 
19, 21 (1993) (holding that, for the purpose of determining 
whether a claim is well grounded, a veteran's evidentiary 
assertions must be accepted as true unless they are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion). 

Regardless, the evidence in this case does not establish that 
the veteran currently has a right ankle disorder.  In May 
1985, the veteran sought treatment from August E. Van Wie, 
M.D., for an injury sustained after hitting a guide wire and 
falling off a horse.  Dr. Van Wie noted that the veteran had 
a contusion on his upper inner thigh and ecchymosis down to 
the medial and lateral aspects of the foot and leg.  He did 
not, however, diagnose a right ankle disorder.  Since then, 
the veteran has been evaluated regularly by physicians, both 
private and VA, for leg complaints, but a right ankle 
disorder has never been diagnosed.  

During a May 1997 VA bones examination, an examining 
physician's assistant diagnosed the fracture by history, 
indicated that a radiological interpretation was pending, and 
noted no residuals.  In an addendum dated May 1997, the 
physician's assistant reiterated that the veteran's right 
ankle was normal.  This finding was confirmed during a March 
1999 VA examination, when a physician noted full range of 
motion of the right ankle and x-rays revealed a negative 
right ankle.  In a July 1998 letter, Gordon D. Bainbridge, 
M.D., wrote that "we can closely tie the etiology of the leg 
injury and the fractured ankle and the massive laceration 
certainly to the injury that [the veteran] sustained while in 
the military."  This opinion is not sufficient to well 
ground the veteran's claim for several reasons.  First, Dr. 
Bainbridge's opinion is not specific as to which of the 
veteran's ankles was purportedly fractured.  Second, there is 
no indication that this opinion is based on anything other 
than a history reported by the veteran.  He does not include 
any clinical records or otherwise indicate the basis of his 
opinion.  In fact, his opinion conflicts with medical records 
from the offices of Orthopaedic Specialists of Nebraska, 
P.C., where Dr. Bainbridge is apparently employed.  These 
records reflect no treatment for right ankle complaints and 
no diagnosis of a right ankle disorder.  Finally, in a VA 
Form 9 submitted in August 1999, the veteran now indicates 
that he never had a right ankle condition in service, but 
rather, he was treated for a broken left ankle.  As such, and 
in view of the veteran's recent statement, the Board finds 
that the veteran's right ankle claim is not supported by 
medical evidence diagnosing a current right ankle disability 
and therefore, his claim for service connection for this 
disability is not plausible and must be denied as not well 
grounded.

B.  PTSD

The veteran claims that he developed PTSD as a result of 
stressors experienced during service including: the 
witnessing of crewman falling out of a helicopter and dying; 
having to recover the crewman's body; knowing a pilot who 
died after ejecting from his plane; rescuing a badly injured 
pilot from the sea; failing to fulfill his fire duties due to 
fright; and feeling scared during a hurricane in North 
Africa, when a fellow sailor and A7 war plane were lost.

During the pendency of the veteran's PTSD appeal, 38 C.F.R. 
§ 3.304(f), the regulation governing claims for service 
connection for PTSD, was changed effective March 7, 1997.  
Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In this case, 
the RO did not notify the veteran and his representative of 
the change in regulation, nor did it consider the veteran's 
PTSD claim under both the former and revised regulations.  
That notwithstanding, because the changes do not affect the 
outcome of this appeal, the veteran has not been prejudiced 
as a result thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1998).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  
Clearly, both the former and revised regulations require a 
diagnosis of PTSD, evidence which, as shown below, is missing 
in this case.  

The veteran underwent VA PTSD examinations by the same 
psychiatrist in July 1997 and July 1999.  On both occasions, 
the examiner thoroughly evaluated the veteran's mental 
status, and declined to diagnose PTSD.  During the July 1997 
examination, the examiner noted on Axis I: "A diagnosis of 
post-traumatic stress disorder is not possible."  During the 
July 1999 examination, the examiner noted on Axis I: "No 
indication of mental health disorder is identified for this 
evaluation."  In April 1998, a readjustment counseling 
specialist at the Vet Center submitted a letter indicating 
that he had seen the veteran in 1997 for PTSD symptoms.  The 
letter did not include an actual diagnosis of PTSD. 

Inasmuch as the record contains no medical diagnosis of PTSD, 
and under Espiritu, 2 Vet. App. at 494-5, the veteran is not 
competent to diagnose the disorder, the Board finds that the 
claim is not plausible and must be denied as not well 
grounded. 

C.  Right Thigh, Right Hip, Scoliosis, Low Back Disorder

The veteran claims that his current right thigh, right hip 
and back disorders developed in service, in the 1970s, and 
were aggravated in 1985, when he was thrown off a horse.  
Private medical records from the office of Dr. Van Wie 
reflect that the veteran complained of low back pain prior to 
his entrance into the service, in February 1969.  During this 
visit, the veteran reported that a steer had stepped on him 
sometime in the prior summer.  X-rays revealed no abnormal 
findings of the thoracic or lumbar spine except a lack of the 
usual degree of lordotic curve in the lumbar spine.  

On his entrance examination in May 1969, the veteran reported 
that he occasionally experienced backaches on heavy lifting, 
but the examining physician noted that the veteran had a 
well-aligned spine with good range of motion.  There are no 
service medical records confirming that the veteran was 
treated for or diagnosed with a right thigh, right hip or 
back disorder in service.  On the veteran's separation 
examination in May 1973, the examining physician noted no 
musculoskeletal abnormalities.

Following his discharge, the veteran was not seen again for 
thigh, hip or back complaints until February 1984, when he 
visited Dr. Van Wie.  During this visit, the veteran reported 
low back pain, and Dr. Van Wie noted a lack of the usual 
lordotic curve, some mild scoliosis, and pelvic tilt with the 
right leg being a half inch shorter than the left leg.  In 
May 1985, the veteran fell after his horse hit a guard rail.  
This injury necessitated treatment for a contusion to the 
upper inner right thigh.  No hip or back complaints were 
recorded immediately following the injury, but during a VA 
examination in July 1997, the veteran reported that he had 
hip problems as a result of the incident.  The veteran 
sustained another back injury in August 1989, when a horse he 
was riding twisted and turned, causing him to rotate his 
body.

Since February 1988, the veteran has received hip and back 
treatment from John A. Albers, M.D., at Orthopedic Associates 
of Grand Island, P.C., has undergone a total right hip 
arthroplasty at Saint Francis Medical Center (June 1990), and 
has thrice been evaluated by VA examiners (May 1997, July 
1997, and May 1999).  During these visits and evaluations, 
the veteran was shown to have right thigh pain, degenerative 
arthritis of the right hip and lumbar spine, degenerative 
disc disease of the lumbar spine, acute lumbar strain, and 
sciatic scoliosis.  However, no physician related any of 
these disorders to the veteran's period of active service. 

The veteran's claims for service connection for a right thigh 
disorder, right hip disorder and a low back disorder are not 
plausible because there is no medical evidence of record 
linking these disorders to the veteran's period of active 
service, or establishing that the low back disorder 
preexisted service and chronically worsened therein.  In 
fact, with regard to the veteran's right thigh claim, it is 
unclear whether the veteran even has a thigh disorder; he has 
not been treated for thigh complaints since 1990.  

The veteran's claim for service connection for scoliosis also 
is not plausible because there is no medical evidence of 
record establishing that this disorder existed in service, or 
that it is congenital and was aggravated in service.  
Certainly, the veteran was shown to have a lack of the usual 
degree of lordotic curve prior to service, on x-rays in 
February 1969, and following discharge in February 1984.  
However, no physician has offered an opinion that this 
abnormality represents a chronic back disorder that was 
aggravated in service.  In light of the foregoing, the Board 
finds that the veteran's claims for service connection for a 
right thigh disorder, a right hip disorder, scoliosis, and a 
low back disorder must be denied as not well grounded. 

D.  Right Ear Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  In this case, during VA audio examinations in 
July 1997 and January 1998, the veteran had auditory 
thresholds of at least 40 decibels in the 3,000 and 4,000 
frequencies (right ear), findings which establish right ear 
hearing loss by VA standards. 

The veteran contends that his right ear hearing loss results 
either from his exposure to jet engine and helicopter noise 
during active service, when he worked on a flight line, or 
from ear infections treated in service.  Based on the 
veteran's contention of in-service noise exposure, which is 
presumed credible for the purpose of determining whether his 
claim is well grounded, and on a July 1997 opinion of a VA 
examiner that the veteran's audiometric configuration is 
consistent with the veteran's reported history of noise 
exposure, the Board finds that the veteran's claim for 
service connection for right ear hearing loss is plausible 
and therefore well grounded.  

The Board also finds that the evidence supports a grant of 
the veteran's claim based on the VA examiner's July 1997 
opinion, which in essence relates the veteran's right ear 
hearing loss to in-service noise exposure, and on service 
personnel records corroborating that the alleged noise 
exposure occurred.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  A DD Form 214 reflects that the 
veteran received flight and aviation training, worked as an 
aviation structural mechanic, and served on an aircraft 
carrier.  While this evidence does not definitively confirm 
noise exposure, it establishes that the veteran likely worked 
in a noisy environment, around aircraft.  Based on the 
foregoing, the Board grants the veteran's claim of 
entitlement to service connection for hearing loss of the 
right ear. 

II.  Increased Evaluation

The veteran and his representative claim that the evaluation 
initially assigned the veteran's left knee disability does 
not reflect the severity of his left knee symptomatology.  As 
previously stated, the preliminary question before the Board 
is whether the veteran has submitted a well-grounded claim, 
and if so, whether VA has properly assisted him in the 
development of his claim.  Based on the veteran's 
dissatisfaction with the initial disability evaluation 
assigned by the RO, the Board finds that the veteran has 
presented a claim that is well grounded.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board also 
is satisfied that the VA has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required under 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to an absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1999).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

In August 1997, the RO granted the veteran service connection 
and assigned him an initial noncompensable evaluation for a 
laceration of the left knee with minimal patellar 
involvement, effective from March 19, 1997.  In rating 
decisions dated February 1998 and May 1999, the RO increased 
the initial evaluation assigned the veteran's left knee 
disability to 10 percent, effective from March 19, 1997, and 
to 20 percent, effective from May 11, 1998, respectively.  
The May 11, 1998 date was apparently identified by the RO as 
the date of a claim for increase.  The RO assigned these 
evaluations pursuant to Diagnostic Codes 5257 and 7804.  

Under Diagnostic Code (DC) 5257, which governs evaluations of 
knee impairment, a 10 percent evaluation requires slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability. A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  Under DC 7804, 
a 10 percent evaluation is warranted for scars that are 
superficial, tender and painful on objective demonstration.  
To be assigned a higher evaluation for scars that are not the 
result of a burn, the evidence must establish that the scars 
either severely disfigure the head, face or neck, or cause 
functional limitation of the part affected.  See 38 C.F.R. § 
4.118, DCs 7800, 7805 (1999).  For the reasons that follow, 
the Board believes that, since the veteran filed his left 
knee claim in March 1997, his left knee disability picture 
has more nearly approximated the 10 and 20 percent 
evaluations initially assigned, effective March 19, 1997, and 
May 11, 1998, respectively. 

A.  Prior to May 11, 1998

The veteran sustained a left knee injury in 1970, during 
active service, when he fell on ice.  He sought treatment 
immediately thereafter and was shown to have a 5-centimeter 
laceration just distal to the left patella with slight 
patella involvement.  His injury necessitated 
hospitalization, during which a physician debrided the 
veteran's wound, closed it with a 5-0 wire, and placed the 
veteran's knee in a cylinder cast.  

The veteran did not report any left knee problems on 
separation examination in May 1973, or during regular visits 
to private physicians for other musculoskeletal disorders 
from 1981 to 1994.  During a VA joints examination in May 
1997, the veteran reported that his left knee felt like a 
toothache.  The VA examiner noted a linear, 14 centimeter, 
well healed scar across the knee; no crepitus, swelling or 
deformity; a stable joint; and normal range of motion.  Based 
on these findings as well as an x-ray report showing a normal 
left knee, the VA examiner diagnosed a laceration of the 
right knee by remote history and indicated that there was no 
evidence of internal derangement.   

The veteran's left knee was evaluated on only one other 
occasion prior to May 11, 1998.  This occurred in January 
1998, when he sought treatment for left knee pain from Debra 
A. Mowry, D.O., at the Kearney Orthopedic & Fracture Clinic.  
During this visit, the veteran again compared the pain he 
felt in his knee to a toothache.  He indicated that it 
occurred almost daily along the medial aspect of the knee.  
He also indicated that he occasionally felt sharp pain when 
he stepped wrongly and had swelling.  Dr. Mowry noted: two 
old, obvious, well healed scars on the left knee; mild medial 
edema on palpation; mild crepitus on range of motion; full 
extension of the left knee with flexion to 110 degrees; 
strength of 5/5 on knee extension; and complaints of pain on 
palpation of the knee joint and with varus movement.  Dr. 
Mowry also noted that the veteran had no anterior or medial 
subluxation or medial or lateral instability.  Based on these 
findings and on the May 1997 x-ray showing a normal left 
knee, Dr. Mowry diagnosed probable mild degenerative joint 
disease.

The above findings establish that, prior to May 11, 1998, the 
veteran had slight, but not moderate, impairment of the left 
knee, and scars that were not superficial, tender or painful 
on objective demonstration.  The veteran was never shown to 
have subluxation or instability of the left knee prior to May 
11, 1998; thus, to the extent the veteran's left knee was 
impaired during the time period at issue, this impairment was 
due to symptoms other than subluxation and instability.  The 
veteran exhibited no left knee symptomatology from June 1973 
to May 1998, when he visited Dr. Mowry.  During that visit, 
Dr. Mowry objectively confirmed mild, or slight, symptoms.  
The veteran reported pain on palpation and motion, and Dr. 
Mowry noted two well healed scars and mild edema and 
crepitus.  In light of these findings, the Board finds that 
the veteran's left knee disability picture prior to May 11, 
1998 more nearly approximated a 10 percent evaluation under 
DC 5257, and that the RO acted properly by assigning this 
evaluation. 

In the absence of evidence of moderate subluxation or 
instability (or moderate knee impairment in general), or 
superficial, tender or painful scars, a higher evaluation 
under DC 5257 or 7804, prior to May 11, 1998, may not be 
assigned.  In addition, in the absence of evidence of 
instability and arthritis (confirmed by x-rays), a separate 
evaluation may not assigned under the GC opinions noted 
above. 

B.  From May 11, 1998

The veteran's left knee has been evaluated only once since 
May 11, 1998, by a VA examiner in March 1999.  During this 
evaluation the veteran reported that he occasionally 
experienced pain in his left knee, difficulty straightening, 
and locking up.  He reported that he had been seeing a 
private physician in Grand Island, Nebraska for his joint 
pain, and in the summer of 1998, received an injection in his 
knee.  (In a May 1999 rating decision and Supplemental 
Statement of the Case, the RO requested the veteran to submit 
records of any knee treatment by this physician, but the 
veteran has not responded.)  The VA examiner found crepitus, 
but no swelling or tenderness in the veteran's left knee.  As 
well, he noted extension to 0 degrees and flexion to 110 
degrees.  No knee x-rays were conducted.  Based on the 
findings noted, the VA examiner diagnosed degenerative joint 
disease and traumatic arthritis of the left knee.

The above findings establish that, from May 11, 1998, the 
veteran had no more than moderate impairment of the left 
knee, and scars that did not severely disfigure the head, 
face or neck, or cause functional limitation of the knee.  
Again, during the VA examination, the veteran was not shown 
to have subluxation or instability of the left knee.  Thus, 
to the extent the veteran's left knee has been impaired since 
May 11, 1998, this impairment has been due to symptoms other 
than subluxation and instability.  During the veteran's VA 
examination, he reported left knee pain, difficulty 
straightening and a locking up of his left knee.  However, 
the only objective findings made by the examiner were 
crepitus and 30 degrees less than full range of flexion.  See 
38 C.F.R. § 4.71a, Plate II (1999).  In light of these 
findings, the Board concludes that, from May 11, 1998, the 
veteran's left knee disability picture has more nearly 
approximated a 20 percent evaluation under DC 5257, and that 
the RO acted properly by assigning this evaluation.  

In the absence of evidence of severe subluxation or 
instability (or severe knee impairment in general), or scars 
that severely disfigure the head, face or neck, or cause 
functional limitation of the knee, a higher evaluation is not 
warranted under DC 5257, 7800 or 7805, from May 11, 1998.  In 
addition, in the absence of evidence of instability and 
arthritis (confirmed by x-rays), a separate evaluation is not 
warranted under the GC opinions noted above.  Further, to the 
extent that it appears that x-rays of the veteran's left knee 
were not obtained on recent VA examination to confirm the 
existence of degenerative joint disease of the left knee, the 
Board observes that even if x-rays confirmed such a 
diagnosis, the remaining findings on examination do not 
reflect painful or limited motion of the left knee to the 
degree necessary for an separate evaluation pursuant to those 
same GC opinions.

C.  Conclusion

The veteran is not entitled to a higher initial evaluation 
under any other DC or regulation.  DC 5260 and DC 5261 
require flexion limited to at least 45 degrees and extension 
limited to at least 10 degrees, findings that have not been 
shown.  Moreover, the veteran's complaints of pain have not 
been objectively confirmed and do not, therefore, provide a 
basis for allowing a higher evaluation under 38 C.F.R. §§ 
4.40, 4.45 (1999).  

The preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent prior 
to May 11, 1998, and in excess of 20 percent from May 11, 
1998, for a laceration of the left knee with slight patellar 
involvement.  Contrary to the contention of the veteran's 
representative, in a case such as this, where the evidence is 
not in relative equipoise, the Board cannot afford the 
veteran the benefit of the doubt, under 38 U.S.C.A. § 5107(b) 
(West 1991), in resolving his claim.  

III.  General Contentions

The Board acknowledges the contentions of the veteran's 
representative, which include: (1) that the complexity of the 
issues and inadequacy of the VA examinations warrant 
advisory/independent medical opinions; (2) that the VA 
examinations did not provide a nexus or etiology for the 
claimed conditions; (3) that the veteran's claims warrant 
application of 38 C.F.R. § 3.102, the reasonable doubt 
doctrine; and (4) that the veteran is entitled to adequate 
reasons and bases for any denials.  

With regard to the first contention, the Board notes that, 
according to statute, an opinion of an independent medical 
expert may be obtained in cases where the issue under 
consideration is of such medical complexity or controversy 
that it justifies soliciting an opinion from an independent 
medical expert.  38 U.S.C.A. § 7109 (West 1991).  However, 
the issues in this case are neither complex nor 
controversial; they merely require medical evidence 
establishing that the veteran has a current disability that 
is related to his period of active service, and that his 
service-connected right knee disability is more severe than 
the currently assigned disability evaluation reflects.  
Accordingly, solicitation of a medical opinion from an 
independent medical expert is not warranted.  

With regard to the second contention, the Board points out 
that the veteran is not entitled to a VA examination for the 
purpose of obtaining an opinion as to the etiology of his 
disorders.  Case law is clear: in the absence of evidence of 
a well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim, and his claim 
must be denied.  Epps v. Gober, 126 F.3d at 1467-1468.  
Moreover, with regard to the veteran's right knee claim, the 
record already contains a comprehensive report of a recent VA 
joints examination.  Inasmuch as this March 1999 report 
provides sufficient findings upon which the Board can base an 
equitable decision, the VA has no duty to assist the veteran 
by providing another examination. 

Finally, with regard to the third and fourth contentions, the 
Board believes that the Statement of the Case and the above 
discussion provide adequate reasons and bases for its 
denials, and inform the veteran of the elements necessary to 
well ground his claims and to establish entitlement to a 
higher right knee evaluation in the future.  With the 
exception of his right ear hearing loss and right knee 
claims, the veteran is not entitled to the benefit of the 
doubt in resolving his claims because he did not satisfy the 
initial requirement of submitting well-grounded claims.  
Should the veteran succeed in doing so in the future, a 
merits review will follow and 38 C.F.R. § 3.102 will be 
triggered.  


ORDER

Well-grounded claims not having been submitted, entitlement 
to service connection for scoliosis of the lumbar spine, a 
low back disorder, residuals of a right ankle fracture, a 
right thigh disorder, a right hip disorder, and PTSD is 
denied.

Entitlement to service connection for hearing loss of the 
right ear is granted.

Entitlement to an initial evaluation in excess of 10 percent 
prior to May 11, 1998, and in excess of 20 percent from May 
11, 1998, for a laceration of the left knee with slight 
patellar involvement, is denied. 


REMAND

In February 1998, the RO denied, in pertinent part, the 
veteran's claim of entitlement to a compensable evaluation 
for hearing loss of the left ear.  In May 1998, the RO 
received a letter from the veteran's representative, which 
disputed, in part, the RO's February 1998 denial of the 
veteran's claim for an increased rating for left ear hearing 
loss.  To date, the RO has not issued a Statement of the Case 
in response to the representative's letter.  

The failure to issue a Statement of the Case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(1999); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  The purpose of the Remand is to give 
the RO an opportunity to cure this defect.  Thereafter, the 
RO should return the claim's file to the Board only if the 
veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a Statement of the Case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).  

Appellate consideration of the veteran's left ear hearing 
loss claim is deferred and this claim is remanded to the RO 
for the following development:

The RO should furnish the veteran and his 
representative a Statement of the Case 
addressing the issue of entitlement to a 
compensable evaluation for hearing loss 
of the left ear, and afford them an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of his 
left ear hearing loss claim following the 
issuance of the Statement of the Case 
unless he perfects his appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to perfect his appeal of the 
denial of this issue and to submit any additional evidence he 
wishes to have considered in connection with this appeal.  
However, he is not obligated to act unless otherwise 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



